Citation Nr: 0809965	
Decision Date: 03/26/08    Archive Date: 04/09/08

DOCKET NO.  05-41 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for lumbar spine strain.

2.  Entitlement to an initial, compensable rating for status 
post left fifth finger fracture.

3.  Entitlement to an initial, compensable rating for right 
ear hearing loss.

4.  Entitlement to service connection for left wrist 
condition.

5.  Entitlement to service connection for left knee 
condition.

6.  Entitlement to service connection for left ankle 
condition.

7.  Entitlement to service connection for bilateral pes 
cavus.

8.  Entitlement to service connection for exercise induced 
bronchospasm.

REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The veteran had active service from July 2000 to July 2004.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision in 
which the RO, among other things, granted claims for service 
connection for lumbar spine strain, status post left hand 
fifth finger fracture, and right ear hearing loss, and 
assigned ratings of 10, 0, and 0 percent, respectively, all 
effective July 5, 2004, the day after separation from 
service.  The RO also denied service connection for left 
wrist, left knee, and left ankle conditions, as well as for 
bilateral pes cavus and exercise induced bronchospasm.  The 
veteran's representative filed a notice of disagreement (NOD) 
with these determinations in February 2005, and RO issued a 
statement of the case (SOC) in December 2005.  The veteran's 
representative filed a substantive appeal (via a VA Form 9, 
Appeal to Board of Veterans' Appeals) in December 2005.

As some of the claims on appeal involve requests for higher 
initial ratings following the grant of service connection, 
the Board has characterized these claims in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for already service-connected 
disabilities).

The Board also notes that, on the VA Form 9, the veteran's 
representative indicated that the veteran desired a hearing 
before a Veterans Law Judge (VLJ) of the Board sitting at the 
RO.  Such a hearing was scheduled for September 15, 2006; 
however, the veteran failed to appear on the scheduled 
hearing date.  The hearing notice was not returned as 
undeliverable, and no further communication was received from 
the veteran or his representative regarding the hearing 
request or his failure to appear. Thus, the hearing request 
is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2007).  
Accordingly, the Board will proceed with its review of these 
matters on the basis of the current record.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  There was full range of motion of the thoracolumbar spine 
on examination, gait and stance were normal, X-rays of the 
lumbosacral spine were essentially normal with no evidence of 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis, and there was some modest pain with 
deep flexion of the back at 90 degrees.

3.  There were no bony deformities or joint abnormalities of 
the left fifth finger on examination or X-ray, grip and range 
of motion of the left fifth finger was normal, there was no 
tenderness, and range of motion was not additionally limited 
by pain, weakness, fatigue, lack of endurance, or 
incoordination.

4.  In June 2004, VA-authorized audiometric testing revealed 
level I hearing acuity in the right ear; service connection 
has not been granted for left ear hearing loss.
 
5.  Although the veteran complained of left wrist pain in the 
separation report of medical history, no abnormalities of the 
wrist were noted in the separation examination report, the 
veteran indicated that the left wrist was not a problem 
during the VA-authorized examination, and X-rays of the left 
wrist were normal.

6.  Although the veteran complained of left knee pain, giving 
out, and popping on the separation report of medical history 
and the VA-authorized examination, there were no left knee 
abnormalities on the separation or VA-authorized examination, 
and X-rays of the left knee were normal.  

7.  Although the veteran complained of pain, some soreness, 
and a burning sensation of the left ankle on the separation 
report of medical history, there were no abnormalities on the 
separation or VA-authorized examination, and X-rays of the 
left ankle were normal.

8.  The enlistment examination report indicated that the 
veteran did not have pes cavus, but, rather, normal arches of 
the feet, and the separation and VA-authorized examination 
reports indicated that the veteran had pes cavus, but did not 
indicate that it was a congenital abnormality.

9.  There is clear and unmistakable evidence that the 
veteran's exercise induced bronchospasm preexisted service 
and was not aggravated thereby.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for lumbar spine strain have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 
4.71a, Diagnostic Code 5237 (2007).

2.  The criteria for an initial, compensable rating for 
status post left hand fifth finger fracture, have not been 
met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 
4.40, 4.45, 4.71a, Diagnostic Codes 5230 (2007).

3.  The criteria for an initial, compensable rating for right 
ear hearing loss have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.159, 3.321, 3.385, 4.1, 4.2, 4.7, 4.85, Diagnostic Code 
6100 and 4.86 (2007).

4.  The criteria for service connection for left wrist 
condition are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2007).

5.  The criteria for service connection for left knee 
condition are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2007).

6.  The criteria for service connection for left ankle 
condition are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2007).

7.  With all reasonable doubt resolved in favor of the 
veteran, the criteria for service connection for bilateral 
pes cavus are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2007).

8.  The criteria for service connection for exercise induced 
bronchospasm are not met.  38 U.S.C.A. §§ 1110, 1111, 1153, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.306(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  In rating cases, a claimant must be provided 
with information pertaining to assignment of disability 
ratings (to include the rating criteria for all higher 
ratings for a disability), as well as information regarding 
the effective date that may be assigned.  Id.  In addition, 
the Board is aware of the Court's recent decision in Vazquez-
Flores v. Peake, No. 05-0355 (U.S. Vet. App. Jan. 30, 2008).

In Vazquez-Flores, the Court found that, at a minimum, 
adequate VCAA notice requires that VA notify the claimant 
that, to substantiate an increased rating claim: (1) the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In view of the Board's favorable disposition of the veteran's 
claim for service connection for bilateral pes cavus, the 
Board finds that all notification and development action 
needed to fairly adjudicate that claim has been accomplished.

As to the remaining claims, in a pre-rating June 2004 letter, 
the RO provided notice to the veteran regarding what 
information and evidence was needed to substantiate the 
claims for service connection (as they then were), as well as 
what information and evidence must be submitted by the 
veteran, what information and evidence would be obtained by 
VA, and the need for the veteran to advise VA of and to 
submit any further evidence that is relevant to the claims.  
The August 2004 RO rating decision reflects the initial 
adjudication of the claims after issuance of that letter.  
Hence, when written, the June 2004 letter met all four of 
Pelegrini's content of notice requirements as well as the 
VCAA's timing of notice requirement.

The Board notes that the RO did not provide a notice letter 
specific to the claims for higher initial ratings once 
service connection had been granted and the veteran appealed 
the ratings assigned, for lumbar spine strain, tinnitus, and 
status post left hand fifth finger.  Moreover, the RO did not 
provide a notice letter that complied with the requirements 
of Vazquez-Flores.  However, to the extent that Vazquez-
Flores applies to claims for higher initial ratings, as 
opposed to increased ratings claims which were at issue in 
that case, any such procedural defect does not constitute 
prejudicial error in this case because of evidence of actual 
knowledge on the part of the veteran that the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life and other documentation 
in the claims file reflecting such notification that a 
reasonable person could be expected to understand what was 
needed to substantiate the claims.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).   The veteran and his 
representative have demonstrated a clear understanding of 
what is needed to substantiate these claims for higher 
initial ratings, as reflected in the NOD, in which the 
veteran's representative wrote that, on behalf of the 
veteran, he was requesting reconsideration of the rated 
issues, specifically, lumbar spine strain, left hand 
arthritis, and right ear hearing loss, based on medical 
evidence that would be forthcoming describing those 
conditions in further detail.  Thus, the Board finds that the 
veteran is not shown to be prejudiced by the omission of a 
notice letter specific to the claims for higher initial 
ratings.  Significantly, the Court in Vazquez-Flores held 
that "[a]ctual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrate an awareness of what was necessary to 
substantiate his or her claim."  Id., slip op. at 12, citing 
Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007).  The 
Board also points out that neither the veteran nor his 
representative have contended that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.

Regarding the Dingess/Hartman notice requirements, the RO 
included the criteria for all higher ratings for the 
disabilities for which service connection had been granted 
and higher initial ratings were being sought.  In addition, 
the RO provided information regarding disability ratings and 
effective dates in a September 2006 letter.  While the RO did 
not readjudicate the claims after issuance of this letter, 
the decision herein denies each of the claims other than the 
claim for service connection for bilateral pes cavus.  Thus, 
no disability rating or effective date is being, or is to be, 
assigned with regard to these claims, and there is therefore 
no possibility of prejudice to the veteran regarding them 
under the requirements of Dingess/Hartman.   As to the claim 
for bilateral pes cavus that the Board is granting, the RO 
will assign the disability rating and effective date; thus, 
there is no prejudice to the veteran under the requirements 
of Dingess/Hartman.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records, and reports of VA-authorized pre-
discharge examinations.  Also of record and considered in 
connection with the appeal are various written statements 
submitted by the veteran's representative, on his behalf, in 
the NOD and substantive appeal.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the veteran has been notified and made aware of the evidence 
needed to substantiate the claims, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any of the claims.  Consequently, any 
error in the sequence of events or content of the notice is 
not shown to prejudice the veteran or to have any effect on 
the appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters on appeal, at 
this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting 
the argument that the Board lacks authority to consider 
harmless error and affirming that the provision of adequate 
notice followed by a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication).  See also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II.  Analysis

A.  Claims for Higher Initial Ratings

Disability evaluations are determined by application of the 
criteria set forth in the VA's Schedule for Rating 
Disabilities, which is based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 
C.F.R. Part 4 (2007).  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7 (2007).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2007).

The veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4.1 (2007); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is or primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson, the United States Court of Appeals for Veterans 
Claims noted an important distinction between an appeal 
involving a veteran's disagreement with the initial rating 
assigned at the time a disability is service connected.  
Where the question for consideration is the propriety of the 
initial rating assigned, evaluation of the medical evidence 
since the effective date of the grant of service connection 
and consideration of the appropriateness of "staged rating" 
(i.e., assignment of different ratings for distinct periods 
of time, based on the facts found) is required.  See 
Fenderson, 12 Vet. App. at 126.

1.  Lumbar Spine Strain

The veteran's lumbar spine strain is rated under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5237 
(2007), applicable to lumbosacral or cervical strain.

Disabilities of the spine are rated under a General Rating 
Formula for Diseases and Injuries of the Spine, with rating 
criteria, pertinent to the lumbar spine, as follows. That 
formula provides for assignment of a rating of 10 percent for 
forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, combined range 
of motion for the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; muscle spasm or 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour, and a 20 percent rating for 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees, or when the combined 
range of motion of the thoracolumbar spine is not greater 
than 120 degrees, or muscle spasm or guarding severe enough 
to result in an abnormal gain or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  The 
next higher rating of 40 percent is warranted for disability 
of the thoracolumbar spine either where forward flexion of 
the thoracolumbar spine is 30 degrees or less, or where there 
is favorable ankylosis of the thoracolumbar spine.  A 50 
percent rating is warranted where there is unfavorable 
ankylosis of the entire thoracolumbar spine.  Under the 
revised rating schedule, forward flexion to 90 degrees, and 
extension, lateral flexion, and rotation to 30 degrees each 
are considered normal range of motion of the thoracolumbar 
spine.  38 C.F.R. § 4.71a, General Rating Formula, Note 2, 
and Plate V (2007).

In addition, when evaluating musculoskeletal disabilities, VA 
may, in addition to applying schedular criteria, consider 
granting a higher rating in cases in which the claimant 
experiences additional functional loss due to pain, weakness, 
excess fatigability, or incoordination, to include with 
repeated use or during flare-ups, and those factors are not 
contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45 (2007); DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 
4.45 are to be considered in conjunction with the diagnostic 
codes predicated on limitation of motion. See Johnson v. 
Brown, 9 Vet. App. 7 (1996).

Considering the pertinent evidence in light of the above-
noted criteria, the Board finds that the criteria for a 
rating in excess of 10 percent for the veteran's lumbar spine 
strain have not been met at any point since the July 5, 2004 
effective date of the grant of service connection for this 
disability.

On the July 2004 VA-authorized examination, there was full 
range of motion of the thoracolumbar spine.  Specifically, 
flexion was to 90 degrees, extension was to 30 degrees, right 
and left lateral rotation were to 30 degrees, and right and 
left rotation were to 30 degrees.  See 38 C.F.R. § 4.71a, 
Plate V (2007).  Moreover, the veteran's gait and stance were 
normal, including heel and toe walking, and he was able to 
perform repetitive squatting as well as alternate leg hopping 
without difficulty.  In addition, X-rays of the lumbar spine 
were essentially normal, with no evidence of abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  Thus, the evidence reflects that the veteran has 
neither limitation of range of motion nor other 
symptomatology warranting a 20 percent rating under the 
criteria in the General Rating Formula.  The Board notes that 
the veteran complained of modest pain with deep flexion of 
the back at 90 degrees, on the right flank area and the RO 
thus found that a 10 percent rating was warranted pursuant to 
DeLuca and 38 C.F.R. §§ 4.40 and 4.45 (2007).  However, there 
was no evidence of any additional limitation of motion, and 
the examiner indicated that range of motion was not 
additionally limited by weakness, fatigue, lack of endurance, 
or incoordination and that there was no ankylosis.  Thus, 
there is no medical evidence that the veteran's pain, the 
only DeLuca factor present on examination, was so disabling 
actually or effectively cause the limitation of motion or 
other symptomatology required for the next higher 20 percent 
rating under the General Rating Formula.

The Board has considered the applicability of alternative 
diagnostic codes for evaluating the veteran's lumbar spine 
strain, but finds that no higher rating is assignable.  The 
June 2004 VA-authorized examiner wrote that there were no 
signs of intervertebral disc syndrome present; thus, a rating 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes is not appropriate.

2.  Left Hand Fifth Finger

The veteran's status post left hand fifth finger fracture is 
rated under 38 C.F.R. § 4.71, DC 5230 (2007), applicable to 
limitation of motion of the ring or little finger.  This 
diagnostic code sets forth no compensable rating, i.e., 
limitation of motion of the fifth, or little, finger is not 
compensable regardless of degree.  See also 38 C.F.R. 
§ 4.71a, DC 5227 (2007) (providing for only a noncompensable 
rating for ankylosis of little finger).  During the July 2004 
VA-authorized examination, the veteran, noting his in-service 
fracture of his left fifth metacarpal bone, indicated that he 
had a little bit of decreased strength, although his grip had 
not been significantly diminished.  He also stated that his 
hand ached with cold or hot weather changes, but that the 
overall use of his hand and fingers had not been 
significantly impaired.

On examination, there were no bony deformities or joint 
abnormalities, there was normal grip and normal range of 
motion of the fingers, there was no tenderness, and the 
veteran could use the left hand for grasping, pushing, 
pulling, writing, buttoning clothing, and picking up small 
objects.  The veteran was able to fully approximate the tips 
of the fingers to the median transverse fold of the palm, 
range of motion of the finger joints were normal, and range 
of motion was not additionally limited by pain, weakness, 
fatigue, lack of endurance, or incoordination.  X-rays showed 
an old healed fracture involving the distal metaphyseal 
portion of the left fifth metacarpal, with complete healing 
at the fracture site and no acute pathology.

Thus, as there were no abnormalities of the left fifth finger 
or additional limitation of range of motion, there is no 
basis for an initial, compensable rating under any 
potentially applicable diagnostic code or pursuant to the 
DeLuca factors and 38 C.F.R. § 4.40 and 4.45 (2007).

3.  Right Ear Hearing Loss

Under the applicable criteria, ratings for hearing loss are 
determined in accordance with the findings obtained on 
audiometric evaluation.  Ratings for hearing impairment range 
from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000; 2,000; 3,000; and 
4,000 cycles per second.  To evaluate the degree of 
disability from hearing impairment, the rating schedule 
establishes eleven auditory acuity levels designated from 
Level I for essentially normal acuity through Level XI for 
profound deafness.  38 C.F.R. § 4.85, Diagnostic Code (DC) 
6100 (2007).

Hearing tests are to be conducted without hearing aids, and 
the results of above-described testing are charted on Table 
VI and Table VII.  See 38 C.F.R. § 4.85 (2007).

Exceptional patterns of hearing impairment are addressed in 
38 C.F.R. § 4.86 (2007):

When the pure tone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) 
(2007).

When the pure tone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.86(b) (2007).

Where, as here, impaired hearing is service-connected in only 
one ear, in order to determine the percentage evaluation from 
Table VII, the non-service-connected ear is assigned a Roman 
Numeral designation of I.  38 C.F.R. § 4.85(f) (2007).

The pertinent evidence in connection with the veteran's claim 
reflects that, on VA-authorized audiological testing in June 
2004, pure tone thresholds, in decibels, were as follows:

Hertz
1,000
2,000
3,000
4,000
Average
Right 
ear
25
15
20
20
20

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear.

The June 2004 VA audiometry results reveal findings of Level 
I hearing in the right ear, based on application of the 
reported findings to Table VI.  As noted, pursuant to 
38 C.F.R. § 4.85(f) (2007), as service connection has not 
been granted for left ear hearing loss, that ear is assigned 
a designation of Level I.  Application of these findings to 
Table VII corresponds to a 0 percent rating under DC 6100.  
The Board points out that none of the pure tone thresholds 
recorded on the June 2004 VA-authorized examination reflect 
exceptional hearing impairment as defined by regulation; 
hence, 38 C.F.R. § 4.86(a) and (b) are not for application.

The Board in no way discounts the difficulties that the 
veteran experiences as a result of his right ear hearing 
loss.  However, it must be emphasized that the assignment of 
disability ratings for hearing impairment is derived by a 
mechanical application of the rating schedule to the numeric 
designation assigned after audiometry results are obtained.  
Hence, the Board has no discretion in this matter and must 
predicate its determination on the basis of the results of 
the audiology studies of record.  See Lendenmann v. Principi, 
3 Vet. App. 345, 349 (1992).  In other words, the Board is 
bound by law to apply VA's rating schedule based on the 
veteran's audiometry results.  See 38 U.S.C.A. § 1155 (West 
2002 & Supp. 2007); 38 C.F.R. § 4.1 (2007).

4.  All Claims for Higher Initial Ratings

The above determinations are based upon application of the 
pertinent provisions of VA's Rating Schedule.  Additionally, 
the Board finds that the record does not reflect that, at any 
point since the July 5,2004 effective date of the grant of 
service connection for the above discussed three 
disabilities, any of these disabilities has reflected a 
disability picture that is so exceptional or unusual as to 
warrant the assignment of any higher rating on an 
extraschedular basis pursuant to the provisions of 38 C.F.R. 
§ 3.321(b)(1) (as discussed on page 22 of the SOC in 
connection with the claim for an initial, compensable rating 
for right ear hearing loss).  There is simply no showing that 
any service-connected disability has resulted in marked 
interference with employment (i.e., beyond that contemplated 
in the assigned ratings), or has resulted in frequent periods 
of hospitalization.  There also is no showing that any 
service-connected disability has otherwise rendered 
impractical the application of the regular schedular 
standards. In the absence of evidence of any of the factors 
outlined above, the criteria for invoking the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 157, 158-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96(1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

For all the foregoing reasons, as Board must conclude that 
the criteria for a higher initial rating for any of the 
disabilities under consideration have not been met at any 
point since the July 5, 2004 effective date of the grant of 
service connection for these disabilities.  As such, there is 
no basis for staged rating of any disability, pursuant to 
Fenderson, and each claim for a higher initial rating must be 
denied.  In reaching these conclusions as to the claims for 
higher initial ratings for lumbar spine strain and status 
post left hand fifth finger fracture, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine; however, as the preponderance of the evidence is 
against each claim, that doctrine is not applicable.  See 38 
U.S.C.A § 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. § 3.102 
(2007); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  
Moreover, given the mechanical method of deriving ratings for 
hearing loss, the benefit-of-the-doubt doctrine is not 
applicable to the claim for an initial, compensable rating 
for right ear hearing loss.  Id.; Lendenmann v. Principi, 3 
Vet. App. at 349.

B.  Claims for Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.303 (2007).  Such a determination requires a 
finding of current disability that is related to an injury or 
disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may be granted for a disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability is due to disease or 
injury that was incurred or aggravated in service.  38 C.F.R. 
§ 3.303(d) (2007).

1.  Left Wrist, Left Knee, and Left Ankle Conditions

Considering the pertinent evidence of record in light of 
governing legal authority, the Board finds that service 
connection is not warranted for left wrist, left knee, or 
left ankle conditions.

The service medical records do not include evidence of 
complaint, treatment, or diagnosis of left wrist, left knee, 
or left ankle conditions.  As noted, the veteran sustained a 
fracture of the left fifth finger, but the treatment notes do 
not indicate any wrist-related symptoms.  Moreover, on the 
April 2004 separation examination, the upper extremities and 
lower extremities (except the feet) were normal, as were the 
spine and "other musculoskeletal" joints.  In addition, on 
the April 16, 2004 separation report of medical history, the 
veteran indicated that he did not have painful wrist, 
impaired use of the arms, legs, or hands, or bone, joint, or 
other deformity.  While the veteran indicated that he had 
knee trouble, he did not indicate which knee caused him 
trouble, and wrote in explanation only, "Hurts from standing 
long periods on rifle range."  On the April 19, 2004 
separation report of medical history, the veteran indicated 
that he did have painful elbow, shoulder, or wrist, and 
swollen or painful joints.  He also wrote in explanation that 
he had pain in the left wrist aggravated by colder weather, 
pain in the wrist, knee, and ankle joints, and that his knees 
had a tendency to give out and pop.

On the June 2004 VA-authorized examination, the veteran 
indicated that the left wrist was not a problem, and X-rays 
of the left wrist were normal.  The veteran did complain of 
knee pain, especially in the infrapatellar area, but denied 
instability, swelling, locking, and any history of knee 
injury.  On examination, there was no left knee abnormality 
on inspection or palpation, there was normal range of motion, 
negative Drawer and McMurray tests, and no undue varus or 
valgus laxity of either joint.  X-rays of the left knee were 
normal.  As to the veteran's left ankle, he complained of 
some soreness and a burning sensation, denied any instability 
or any history of left ankle injury.  On examination of the 
left ankle, there were no abnormalities on inspection or 
palpation, and there was normal range of motion.  There was 
no undue laxity, pain, or crepitation.  X-rays of the left 
ankle were normal.

The Board notes that complaints of pain, alone, without 
evidence of underlying pathology, do not constitute a 
disability for VA purposes.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999); Evans v. West, 12 Vet. App. 22, 
31-32 (1998).  The evidence reflects that the veteran's 
complaints of wrist, knee, and ankle pain are not accompanied 
by any evidence of underlying pathology.  As indicated above, 
Congress has specifically limited entitlement to service 
connection for disease or injury incurred or aggravated in 
service to cases where such incidents have resulted in 
disability.  See 38 U.S.C.A. § 1110 (West 2002 & Supp. 2007).  
Hence, where, as here, competent evidence establishes that 
the veteran does not have some of the disabilities for which 
service connection is sought, there can be no valid claim for 
service connection for those disabilities.  See Gilpin v. 
West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  In the instant case, the claims 
for service connection for left wrist, left knee, and left 
ankle conditions must be denied because the first essential 
criterion for a grant of service connection-evidence of a 
current disability upon which to predicate a grant of service 
connection-has not been met with regard to any of these 
disabilities.

2.  Pes Cavus

Congenital or developmental abnormalities are not considered 
"diseases or injuries" within the meaning of applicable 
legislation and, hence, do not constitute disabilities for VA 
compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9 
(2007).  However, service connection may be granted, in 
limited circumstances, for disability due to aggravation of a 
constitutional or developmental abnormality by superimposed 
disease or injury (see VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 
(1990); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); 
Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993)).

The April 2004 separation examination report indicated that 
there was pes cavus, and the June 2004 VA-authorized examiner 
wrote that there was very mild pes cavus bilaterally without 
any bony deformities or overlying skin changes.  The RO 
denied the claim for service connection for bilateral pes 
cavus because it considered it to be a congenital abnormality 
for which service connection cannot be granted in the absence 
of trauma or other definite evidence of aggravation.  The 
Board notes, however, that the July 1999 enlistment 
examination specifically indicated that the veteran did not 
have pes cavus, but, rather, normal arches of the feet.  
Moreover, 38 C.F.R. § 4.71a, Diagnostic Code 5278 (2007) 
provides for disability ratings for "acquired" pes cavus, 
also termed claw foot, thus indicating that pes cavus can be 
a disability incurred in service for VA purposes rather than 
a congenital defect.  Neither the April 2004 separation 
examination report nor the June 2004 VA-authorized 
examination reported indicated whether or not the veteran's 
pes cavus was a congenital abnormality.  Thus, with all 
reasonable doubt resolved in favor of the veteran, the Board 
finds that his pes cavus is a disability that is related to 
service, rather than a congenital abnormality.  Service 
connection for pes planus must therefore be granted.  See 38 
U.S.C.A. § 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. § 
3.102 (2007); Gilbert v. Derwinski, 1 Vet. App. at 53-56 
(1990).

3.  Exercise Induced Bronchospasm

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002 & 
Supp. 2007).

In July 2003, the VA General Counsel issued a precedent 
opinion holding that to rebut the presumption of soundness in 
38 U.S.C.A. § 1111, VA must show, by clear and unmistakable 
evidence, that the disease or injury existed prior to service 
and that the disease or injury was not aggravated by service. 
VAOPGCPREC 3-2003 (July 16, 2003).  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  Id.

Generally, a pre-existing injury or disease will be 
considered to have been aggravated by active service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability was due to the natural progress of the disease.  
38 U.S.C.A. § 1153 (West 2002 & Supp. 2007); 38 C.F.R. § 
3.306(a) (2007).  The underlying disorder, as opposed to the 
symptoms, must be shown to have worsened in order to find 
aggravation.  See Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).

On the April 16, 2004 separation report of medical history, 
the veteran indicated that loss of breath occurred when 
running.  On the April 19, 2004 separation report of medical 
history, the veteran indicated that he experienced pain and 
shortness of breath during aerobic or running exercise, and 
that change of weather, cold weather, pollens, and dust in 
the air made it harder for him to breath.  The physician's 
summary of defects and diagnoses on the April 19, 2004 
separation report of medical history indicated that the 
veteran had exercise induced bronchospasm and chest wall 
pain, not considered disabling.  The April 2004 separation 
examination report indicated that the heart and lungs and 
chest were normal, and that there was no chest wall 
tenderness.  The physician's summary and elaboration of 
pertinent data indicated exercise induced and cold induced 
bronchospasm.  A follow-up April 2004 treatment note noted 
shortness of breath when the veteran ran, especially in cold 
weather and indicated, "noted same in high school."  The 
veteran indicated that he had never indicted that he never 
fell out of physical training runs because of his shortness 
of breath.  The June 2004 VA-authorized examination report 
noted the diagnosis of exercise induced bronchospasm, that 
the veteran gets "a little bit" of chest hurting and 
difficulty breathing when running, although occasionally 
without running.  The report also indicted that the veteran 
had smoked a half pack of cigarettes per day for five years.  
June 2004 chest X-rays were normal.

Based on the above, the Board finds that clear and 
unmistakable evidence demonstrates that the veteran's 
exercise induced bronchospasm preexisted service.  
Specifically, the veteran himself stated that he had the same 
shortness of breath when he ran, especially in cold weather, 
prior to service, thus indicating that exercise induced 
bronchospasm preexisted service.  There is no evidence in the 
claims fie to the contrary.

Accordingly, the Board concludes that there is clear and 
unmistakable evidence demonstrating that the veteran had 
exercise induced bronchospasm prior to service. The question 
remains, however, as to whether the veteran's current 
exercise induced bronchospasm is medically related to 
service.  As noted above, rebuttal of the presumption of 
soundness also requires that VA establish, by clear and 
unmistakable evidence, that veteran's disability was not 
aggravated by service.  See 38 U.S.C.A. § 1111 (West 2002 & 
Supp. 2007); VAOPGCPREC 3-2003.

The above evidence reflects that the veteran stated that, at 
the time of separation, this condition was the "same" as it 
had been prior to service, thus indicating that the exercise 
induced bronchospasm had not worsened and, therefore, had not 
been aggravated by service.  This conclusion is supported by 
the normal heart, chest, and lung findings on the separation 
examination report, the comment of the separation examiner 
that the condition was not considered disabling, and the 
normal chest X-rays on the June 2004 VA-authorized 
examination, all of which indicated that the exercise induced 
bronchospasm had likely not been aggravated as it was not 
severe. 

Thus, as the evidence clearly and unmistakably shows that the 
veteran's exercise induced bronchospasm preexisted service 
and was not aggravated thereby, the presumption of soundness 
has been rebutted.  See 38 U.S.C.A. § 1111 (West 2002 & Supp. 
2007); VAOPGCPREC 3-2003.  Service connection for this 
disability is therefore not warranted.

4.  All Disabilities (other than Pes Cavus) for which 
Service Connection Has Been Claimed 

In addition to the medical evidence, the Board has considered 
the assertions advanced in connection with the claims for 
service connection by the veteran's representative, on his 
behalf, in connection with each claim.  However, as 
laypersons not shown to have the appropriate training and 
expertise, neither the veteran nor his representative is 
competent to render a probative (i.e., persuasive) opinion on 
a medical matter-such as the diagnosis of a specific 
disability, or opinion as to etiology of such a disability.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman is 
generally not capable of opining on matters requiring medical 
knowledge).  Hence, any lay assertions in this regard have no 
probative value.

For all the foregoing reasons, the claims for service 
connection for left wrist, left knee, and left ankle 
conditions, and for exercise induced bronchospasm, must be 
denied.  In reaching these conclusions, the Board has 
considered the benefit-of-the-doubt doctrine; however, as the 
preponderance of the evidence is against each of these 
service-connection claims, that doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 
2007); 38 C.F.R. § 3.102 (2007); Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).


ORDER

An initial rating in excess of 10 percent for lumbar spine 
strain is denied.

An initial, compensable rating for status post left fifth 
finger fracture is denied.

An initial, compensable rating for right ear hearing loss is 
denied.

Service connection for left wrist condition is denied.

Service connection for left knee condition is denied.

Service connection for left ankle condition is denied.

Service connection for bilateral pes cavus is granted.

Service connection for exercise induced bronchospasm is 
denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


